[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                            FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                       OCTOBER 14, 2005
                              No. 04-16325             THOMAS K. KAHN
                          Non-Argument Calendar            CLERK
                        ________________________

                    D. C. Docket No. 04-61030-CV-CMA

BFP INVESTMENTS, INC., a Florida corporation,
NETGATES, INC., a Delaware corporation,
WILLIAM G. BROWN, et al.,

                                                   Plaintiffs,

LEO GREENFIELD, a creditor and party in interest
on behalf of approximately 300
stockholders on Netgates, Inc.,

                                                   Plaintiff-Appellant,

                                   versus

BFP INVESTMENTS LIMITED, a Florida limited
partnership,
SUSAN LASKY, et al.,



                                                   Defendants-Appellees.
                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          _________________________

                                 (October 14, 2005)

Before ANDERSON, HULL and WILSON , Circuit Judges.

PER CURIAM:

      The district court granted defendants’ motion to dismiss, concluding that

Greenfield’s action was untimely. Greenfield appeals. In January 2003, BFP

Investments Limited (“BFP Limited”) filed a petition for reorganization under

chapter 11 of the bankruptcy code. On August 5, 2003, a bankruptcy judge entered

an order confirming BFP Limited’s second amended plan of reorganization. On

August 4, 2004, Greenfield filed a “complaint” in the district court pursuant to

Fed.R.Civ.P. 60(b) against BFP Limited, Susan Lasky, Jeffrey Gambino, and Barry

Fernandez. The defendants moved to dismiss the “complaint,” alleging, inter alia,

that it was untimely. On November 9, 2004, the district court agreed and granted

the defendants’ motion to dismiss.

      On appeal, Greenfield argues that the district court erroneously dismissed his

“complaint” which sought to vacate the bankruptcy court’s order of confirmation.

He claims that the court failed to recognize that although Fed.R.Bankr. 9024



                                          2
requires that an action to revoke a confirmation order be filed within 180 days as

specified by 11 U.S.C. § 1144, where relief is sought under Rule 60(b) based on

fraud of the court, the law does not impose time limits or limit the power of the

court to consider independent actions to relieve a party from a judgment.1

Greenfield argues that his Rule 60(b) motion alleged 29 acts of fraud perpetrated

on the bankruptcy court, resulting in the defendants defrauding him and over 300

stockholders, investors, and officers of their cash and equity in real estate through

the use of the Chapter 11 bankruptcy proceedings. Greenfield argues that these

allegations of fraud under Rule 60(b)(6) constituted extraordinary grounds

warranting revocation of the order of confirmation. He contends that the time

limits provided in Bankruptcy Rule 9024 are not applicable to Rule 60(b)(6)

complaints.

       A motion to relieve a party from judgment is within the sound discretion of

the district court. First Wisconsin Nat’l Bank of Milwaukee v. Grandlich Devt.

Corp., 565 F.2d 879, 880 (5th Cir. 1978). Under Fed.R.Civ.P. 60(b) a court may

relieve a party from a final judgment or order for, inter alia, “fraud . . .,

misrepresentation, or other misconduct of an adverse party,” or “any other reason



       1
          Although Greenfield repeatedly cites to the rules as Fed.R.Civ.P. 60(b)(3)(6), it appears
that he intends to refer to Rule 60(b)(6). Nevertheless, we discuss both Rule 60(b)(3) and Rule
60(b)(6) infra.

                                                 3
justifying relief from the operation of the judgment.” Fed.R.Civ.P. 60(b)(3),

(b)(6). Title 11 United States Code Section 1144 provides that “[o]n request of a

party in interest at any time before 180 days after the date of the entry of the order

of confirmation, and after notice and a hearing, the court may revoke such order if

and only if such order was procured by fraud.” 11 U.S.C. § 1144; see also In re

Orange Tree Assoc. Ltd., 961 F.2d 1445, 1447 (9th Cir. 1992) (requiring strict

compliance with the 180-day time limitation for filing a complaint to revoke an

order confirming a chapter 11 plan). Federal Rule of Bankruptcy Procedure 9024

further provides that “[r]ule 60 F.R.Civ.P. applies in cases under the Code except

that . . . a complaint to revoke an order confirming a plan may be filed only within

the time allowed by § 1144.” Fed.R.Bankr.P. 9024. Additionally, the Federal

Rules of Civil Procedure apply to proceedings in bankruptcy only to the extent

provided by the Federal Rules of Bankruptcy Procedure. Fed.R.Civ.P. 81(a)(1);

see also Chrysler Financial Corp. v. Powe, 312 F.3d 1241, 1243 (11th Cir. 2002)

(same). Rules of procedure may not modify substantive law. 28 U.S.C. § 2075.

      Greenfield concedes that § 1144 and Federal Rule of Bankruptcy Procedure

9024 together require that an action to revoke a confirmation order be filed within

the 180-day period specified in § 1144. Greenfield argues, however, that by filing

a cause of action seeking relief directly under Federal Rule of Civil Procedure



                                           4
60(b) his claim avoids the time provisions of § 1144 and Rule 9024. Greenfield

offers no statutory language supporting his reading of the rules, and no such case

law exists. The Advisory Committee Notes for Rule 9024 of the Federal Rules of

Bankruptcy Procedure directly refute Greenfield’s argument: “Clauses (2) and (3)

of this rule make it clear that the time periods established by §§ 727(e), 1144 and

1330 of the [Federal] Code may not be circumvented by the invocation of

F.R.Civ.P. 60(b).” Fed.R.Bankr.P. 9024 advisory committee’s notes (emphasis

added).

       Because Greenfield’s Rule 60(b) motion was not filed within 180 days of the

entry of the confirmation order as required by Federal Rule of Bankruptcy

Procedure 9024 and 11 U.S.C. § 1144, we affirm.

       AFFIRMED.2




       2
         Appellant’s motion to strike portions of appellee’s brief and for sanctions, and request
for oral argument are denied.

                                                 5